



EXHIBIT 10.37
Tiffany & Co. Executive Severance Plan
Approved September 20, 2018, and amended October 16, 2019


1.
General



1.1.
Tiffany & Co., a Delaware corporation, hereby establishes a severance pay plan
for its executive officers, to be known as the “Tiffany & Co. Executive
Severance Plan,” as set forth in this document. The purpose of this Plan is to
provide executive officers a severance benefit in the event of certain
terminations of employment. This Plan is effective as of the date provided
above.



1.2.
Capitalized terms used herein shall have the meanings provided herein or in the
attached Appendix 1.



2.
Eligibility



2.1.
Subject to the additional conditions and limitations provided in this Section 2,
a Senior Officer whose Termination Date occurs by reason of a Qualifying
Termination will receive the benefits described in Section 3. A “Senior Officer”
is an Employee who, at the time of such Termination, is (or within the twelve
months prior to the Termination Date, was) an “executive officer” of Tiffany,
having been designated as such by the Parent Board. A “Qualifying Termination”
means, with respect to a Senior Officer, the involuntary termination of such
Senior Officer’s employment without Cause, or such Senior Officer’s resignation
for Good Reason. For the avoidance of doubt, a termination of employment that
occurs by reason of death or disability shall not constitute a Qualifying
Termination.



2.2.
In order to receive benefits under this Plan, a Senior Officer must:



2.2.1.
Execute, deliver and not revoke a Release in a form acceptable to Tiffany and
within the time period specified by Tiffany.



2.2.2.
Execute, deliver and comply with a written instrument (or, for the avoidance of
doubt, an amendment of a previously executed instrument) (such instrument, as
amended where applicable, the “Covenants”), in a form acceptable to Tiffany,
binding such Senior Officer to covenants providing for (a) non-competition,
non-solicitation and no-hire obligations for the duration of the Severance
Period, as well as (b) obligations with respect to confidentiality and
cooperation in litigation and regulatory matters. The Covenants will provide
that (i) upon a breach of the Senior Officer’s post-termination non-competition
obligations, Tiffany shall not be obligated to commence or continue payment of
the Salary Continuation Benefit, and (ii) upon a breach of any other obligation
imposed by such Covenants, then (a) Tiffany will not be obligated to provide or
continue to provide any of the Severance Benefits provided for herein, and (b)
to the extent such Severance Benefits have already been provided, Tiffany will
be entitled to recover or take action to cause the forfeiture of any Severance
Benefits so provided.

















Executive Severance Plan, effective October 16, 2019
                                 1



--------------------------------------------------------------------------------





2.3.
Notwithstanding any other provision of this Plan, a Senior Officer will not be
entitled to benefits under this Plan if (i) a Change in Control has occurred,
and (ii) such Senior Officer receives or is entitled to receive benefits under a
Retention Agreement with Tiffany.



3.
Severance Benefits



3.1.
General. Subject to the provisions of Section 3.3 below, a Senior Officer for
whom the eligibility requirements set out in Section 2 have been satisfied will
receive the following (collectively, and together with the benefits set out in
Section 3.2, “Severance Benefits”):



3.1.1.
Earned Compensation. Payment of (a) any earned but unpaid base salary and any
accrued but unused vacation time through the Termination Date at the rate in
effect at the time so earned; and (b) any earned but unpaid Incentive Award for
any Fiscal Year completed prior to the Termination Date, payable at the same
time that such awards are paid to Tiffany’s other executives for such prior
Fiscal Year, and calculated based on actual individual and corporate
performance.



3.1.2.
Salary Continuation Benefit. For the period shown below (“Severance Period”)
corresponding to the most senior title held by the Senior Officer within the
last 12 months preceding the Termination Date, Tiffany will continue to pay the
Senior Officer’s base salary, in accordance with Tiffany’s normal payroll
schedule and practices, based on the highest base salary in effect for the
Senior Officer during the six months ending on the Termination Date. Such salary
continuation payments will begin as soon as reasonably practicable following the
Release Effective Date, and will thereafter be made in accordance with Tiffany’s
normal payroll schedule and practices.

Title
Severance Period
Chief Executive Officer
24 months
Executive Vice President
18 months
Senior Vice President
15 months



To the extent a Senior Officer’s title does not fall clearly into one of the
categories listed above, the Plan Administrator will determine the applicable
Severance Period based upon the most relevant comparisons.


3.1.3.
Incentive Award Benefit. Tiffany will pay the Senior Officer the prorated
portion of any Incentive Award provided to such Senior Officer for a performance
period that includes the Fiscal Year in which the Termination Date occurs (the
“Pending Year”), calculated by multiplying (1) the quotient obtained by dividing
the number of days such Senior Officer was employed during the applicable
performance period by the total number of days in the full performance period,
by (2) the incentive award that would have been payable to such Senior Officer
for the Pending Year if the Termination Date had not occurred, assuming the
Committee had exercised its discretion to pay such award (a) as if any
individual portion of such award had been achieved at target, and (b) based on
the extent of Tiffany’s achievement of corporate performance measures, as
determined by the Committee in accordance with the terms of the Employee
Incentive Plan, the grants made thereunder and any agreement executed by Tiffany
and the Senior Officer with







Executive Severance Plan, effective October 16, 2019
                                 2



--------------------------------------------------------------------------------





respect to such Incentive Award. Such payment, if any is payable based on the
foregoing, will be paid at the same time that such incentive payments are made
to Tiffany’s other executive officers, or as soon as reasonably practicable
following the Release Effective Date, whichever is later; provided, however,
that in each case the payment will be made no later than March 15 of the
calendar year following the calendar year in which the last day of the
applicable performance period occurs.


3.1.4.
Health Insurance Benefit. Tiffany will pay the Senior Officer an amount equal to
the COBRA cost of continuing medical coverage under the Company’s medical plan
for the duration of the Health Insurance Benefit Period for the Senior Officer
and his or her covered dependents enrolled in such plan as of the Termination
Date; provided that the Senior Officer (a) elects to receive such continued
coverage pursuant to a timely COBRA notice, and (b) submits to the Company
documentation evidencing the fact that the Senior Officer has paid such costs.
Notwithstanding the foregoing, Tiffany reserves the right to provide the Health
Insurance Benefit under this Section 3.1.4 through any such other arrangement as
it deems necessary. The “Health Insurance Benefit Period” means the period
beginning on the Termination Date and ending on the earlier of (i) the end of
the Severance Period, (ii) the date that is 18 months after the Termination Date
and (iii) the date that the Senior Officer becomes eligible for substantially
similar health insurance coverage with a subsequent employer.



3.1.5.
Life Insurance Benefit. If the Senior Officer owns an Executive Life Insurance
Policy, and the Termination Date occurs after July 31 of the Pending Year,
Tiffany will pay any premium on such Executive Life Insurance Policy that
Tiffany would have paid during the Pending Year if the Termination Date had not
occurred. For the avoidance of doubt, any premium that becomes payable in any
year following the Pending Year will be the sole responsibility of the Senior
Officer.



3.1.6.
Outplacement Services. If requested in writing by the Senior Officer by no later
than the Release Effective Date, Tiffany will provide outplacement services to
such Senior Officer through a provider selected by Tiffany for the period
beginning on the Release Effective Date and ending on the one-year anniversary
of the Release Effective Date.



3.2.
Equity Benefit. Subject to the provisions of Section 3.2.4. and 3.3 below, a
Senior Officer for whom the eligibility requirements set out in Section 2 have
been satisfied will also receive the following benefits with respect to
equity-based compensation granted under the Employee Incentive Plan:



3.2.1.
(a) Any stock option award, or any installment thereof, that would have become
exercisable within twelve months of the Termination Date had a Qualifying
Termination not occurred will become exercisable on the 60th day following the
Termination Date, and (b) the exercise period of any stock option award that is
vested but unexercised as of the Termination Date, or that vests on the 60th day
following the Termination Date pursuant to the foregoing clause (a), shall
expire on the earlier of (i) the one-year anniversary of the Termination Date,
or (ii) the ten-year anniversary of the date on which such award was granted.















Executive Severance Plan, effective October 16, 2019
                                 3



--------------------------------------------------------------------------------





3.2.2.
Any time-vesting restricted stock unit that would have vested within 12 months
of the Termination Date will vest on the 60th day following the Termination
Date.



3.2.3.
Any outstanding award of performance-based restricted stock units for which the
performance period will end within 12 months of the Termination Date will
continue to vest, with the number of units to be vested, if any, calculated by
multiplying (1) the quotient obtained by dividing the number of days such Senior
Officer was employed during the applicable performance period by the aggregate
number of days in the full performance period, by (2) the number of units that
would have vested for such performance period if the Termination Date had not
occurred, based on actual performance as determined by the Committee in
accordance with the terms of the Employee Incentive Plan and the applicable
grant terms, such vesting to be determined and effected, and any resulting
shares delivered, at the same time and in the same manner applicable to
performance-based restricted stock units granted to Tiffany’s other executive
officers.



3.2.4.
To the extent provision of the benefits described above in Sections 3.2.1 to
3.2.3 requires modification of the terms of any equity award, the Committee will
take such action as may be necessary to effect such modification as soon as
reasonably practicable following the Release Effective Date, and the Release
shall accordingly provide that the provision of the Equity Benefit with respect
to the award in question will become effective upon the Committee’s approval.



3.3.
Offset of Benefits; Other.



3.1.1.
In the event a Senior Officer is entitled to cash severance benefits under an
Employment Agreement as the result of the occurrence of his or her Termination
Date: (i) if the aggregate amount of such cash severance benefits is greater
than the aggregate amount of the Severance Benefits provided under Sections
3.1.1 (Earned Compensation), 3.1.2 (Salary Continuation Benefit) and 3.1.3
(Incentive Award Benefit), the Senior Officer shall receive only the cash
severance benefits under the Employment Agreement, and (ii) if the aggregate
amount of such cash severance benefits is less than the aggregate amount of the
Severance Benefits provided under Sections 3.1.1, 3.1.2 and 3.1.3, the Senior
Officer shall only receive the Severance Benefits provided under Sections 3.1.1,
3.1.2 and 3.1.3; provided further that if any portion of the cash severance
benefits under the Senior Officer’s Employment Agreement is payable in a lump
sum, then the Senior Officer shall receive the corresponding portion of the
Severance Benefits provided under Section 3.1.1, 3.1.2 and/or 3.1.3 (as
applicable) in a lump sum, to be paid on the payment date specified in the
Senior Officer’s Employment Agreement for payment of such lump sum cash
severance benefits.



3.1.2.
In the event a Senior Officer is entitled to non-cash severance benefits under
an Employment Agreement or the terms applicable to any equity award as a result
of the occurrence of his or her Termination Date (including without limitation
the accelerated or continued vesting of any equity award, the extension of any
stock option exercise period or payment or reimbursement of health care costs),
the Severance Benefits provided under Sections 3.1.4 (Health Insurance Benefit),
3.1.5 (Life Insurance Benefit), 3.1.6 (Outplacement Services) and 3.2 (Equity
Benefit) above shall only be provided to the extent they do not duplicate such
benefit.











Executive Severance Plan, effective October 16, 2019
                                 4



--------------------------------------------------------------------------------





3.1.3.
In addition, the Severance Benefits will be offset to the extent that, as the
result of a termination of employment, the Senior Officer is paid or becomes
entitled to be paid (i) any compensation (whether deemed back pay or benefits)
under the U.S. Worker Adjustment and Retraining Notification Act (WARN), 29
U.S.C. §201 et seq., or under any comparable state law providing mandatory
payments for plant closures, layoffs or relocations; or (ii) any payment
pursuant to any statutory or regulatory scheme providing for severance payments
or payments for garden leave or in lieu of notice.



3.1.4.
A Senior Officer may designate a beneficiary for purposes of this Plan by filing
a written notice with the Corporate Secretary of Tiffany. In the event of a
Senior Officer’s death following a Qualifying Termination, (a) the Severance
Benefits set out in Sections 3.1.1 (Earned Compensation), 3.1.2 (Salary
Continuation Benefit) and 3.1.3 (Incentive Award Benefit), if not yet paid to
such Senior Officer, shall be paid to his or her designated beneficiary; or, if
no such beneficiary is designated or the designated beneficiary dies before such
Senior Officer, to such Senior Officer’s estate, (b) Tiffany shall no further
obligation to provide the Severance Benefits under Sections 3.1.4 (Health
Insurance Benefit), 3.1.5 (Life Insurance Benefit) and 3.1.6 (Outplacement
Services), to the extent any such Benefits remain outstanding at the time of
death and (c) Tiffany shall remain obligated to provide the Severance Benefits
described in Section 3.2 (Equity Benefit), and the rights of any beneficiary or
estate with respect to the affected equity grants shall be determined in
accordance with the applicable grant terms. For the avoidance of doubt, a Senior
Officer’s designation of a beneficiary hereunder shall not alter or otherwise
affect any designation of a beneficiary that such Senior Officer has made or
shall make pursuant to the terms of any equity grant.





4.
Claim Procedures



4.1.
The Plan Administrator will make all determinations as to whether an Employee is
a Senior Officer under the Plan, and as to the extent of the Severance Benefits
available to any Senior Officer under the Plan.



4.2.
If a current or former Employee believes he or she is a Senior Officer entitled
to Severance Benefits under the Plan, he or she must deliver a written claim
(“Claim”) to the Plan Administrator. If a Claim is wholly or partially denied,
it must be so denied within a reasonable period of time, but not later than 90
days after the Plan Administrator’s receipt of the Claim. This initial 90-day
period shall begin at the time the Claim is delivered, without regard to whether
all the information necessary to make a benefit determination accompanies the
filing. If the Plan Administrator determines that special circumstances require
an extension of time for processing the Claim, the Plan Administrator shall
furnish written notice of the extension of the claimant prior to the termination
of the initial 90-day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the benefit determination. In no event shall the
extension exceed a period of 90 days from the end of the initial 90-day period.















Executive Severance Plan, effective October 16, 2019
                                 5



--------------------------------------------------------------------------------





4.3.
The whole or partial denial of a Claim must be contained in a written notice
stating the following: (a) the specific reason for the denial, (b) specific
reference to the Plan provision on which the denial is based, (c) a description
of additional information needed from the claimant to support the Claim, if any,
and an explanation of why such material is necessary, and (d) a description of
this Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.



4.4.
The claimant will have 60 days from receipt of the written notice required by
Section 4.3 to request a review of the denial by the Plan Administrator, who
shall provide a full and fair review. The request for review must be written and
submitted to the Plan Administrator. The claimant may submit issues and comments
in writing. The claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to his or her Claim. The decision by the Plan Administrator
with respect to the review must be given within 60 days after receipt of the
request seeking review of the denial, unless special circumstances require an
extension (such as for a hearing). This initial 60-day period shall begin at the
time a request for review is submitted, without regard to whether all the
information necessary to make a benefit determination on review accompanies the
submission. If the Plan Administrator determines that special circumstances
require an extension of time for processing the review, the Plan Administrator
shall furnish written notice of the extension to the claimant prior to the
termination of the initial 60-day period. The extension notice shall indicate
the special circumstance requiring an extension of time and the date by which
the Plan Administrator expects to render the determination on review. In no
event shall the extension exceed a period of 60 days from the end of the initial
60-day period. The Plan Administrator’s review shall take into account all
comments, documents, records, and other information submitted by the claimant
relating to the Claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



4.5.
The whole or partial denial of a Claim following a review conducted in
accordance with Section 4.4 must be contained in a written notice stating the
following: (a) the specific reasons for the adverse determination; (b) reference
to the specific Plan provisions on which the adverse determination is based; (c)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claim, and (d) a statement of the claimant’s right
to bring an action under Section 502(a) of ERISA.



4.6.
All notices and decisions under this Section 4 shall be provided in writing and
written in a manner calculated to be understood by the claimant. The Plan
Administrator shall take all necessary steps to ensure and verify that benefit
determinations made under this Section 4 are made in accordance with this Plan
and that the Plan provisions are applied consistently with respect to similarly
situated claimants. Nothing in this Section 4 shall be construed to preclude an
authorized representative of a claimant from acting on behalf of such claimant
in pursuing a Claim or review of a whole or partial denial, provided that the
claimant provides written authorization to the Plan Administrator identifying
such representative, signed by the claimant under the seal of notary, prior to
the authorized representative acting on his or her behalf.











Executive Severance Plan, effective October 16, 2019
                                 6



--------------------------------------------------------------------------------





5.
Amendment, Termination and Administration of the Plan



5.1.
The Plan may be amended in whole or in part, or terminated, by action of the
Committee at any time; provided, however, that any amendment that has a
material, adverse effect on Senior Officers (other than an amendment required to
comply with applicable law), and any action to terminate the Plan, shall only
become effective as to the affected Senior Officers upon six months’ prior
notice to such Senior Officers.



5.2.
The Plan shall be construed, regulated and administered under the laws of the
State of New York unless and to the extent superseded by the federal law of the
United States.



5.3.
The Committee shall serve as the Plan Administrator for the Plan.



5.4.
The administration of the Plan shall be under the supervision of the Plan
Administrator. The Plan Administrator shall have full power to administer the
Plan in all of its details, subject to the applicable requirements of law. For
this purpose, the Plan Administrator’s power will include, but will not be
limited to, the following authority, in addition to other powers provided by the
Plan:



5.4.1.
to make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan, including the establishment of any
claim procedures that may be required by applicable provisions of law;



5.4.2.
to exercise discretion in interpreting the Plan, the Plan Administrator’s
interpretations thereof to be final, conclusive and binding on all persons
claiming Benefits under the Plan, subject to the review process described in
Section 4.4;



5.4.3.
to exercise discretion in deciding all questions concerning the Plan and the
eligibility of any person to Severance Benefits under the Plan, the Plan
Administrator’s determinations therein to be final and conclusive on all persons
claiming Severance Benefits under the Plan, subject to the review process
described in Section 4.4;



5.4.4.
to appoint any agents, designees, counsel, accountants, consultants and other
persons as may be required to assist in administering the Plan; and



5.4.5.
to allocate and delegate its responsibilities under the Plan and to designate
other persons to carry out any of its responsibilities under the Plan, with any
such allocation, delegation, or designation to be in writing.



5.5.
For the avoidance of doubt, if making the following determinations under the
Plan, neither the Plan Administrator nor any designee thereof shall be deemed to
be acting as a fiduciary with respect to a Senior Officer or his or her
dependents solely as a result of carrying out the following responsibilities on
Tiffany’s behalf: (i) determining whether a document constitutes a Release and
whether it has been duly executed, delivered and not revoked for purposes of
this Plan, (ii) determining the maximum period that will be granted for
executing, delivering and not revoking a Release or (iii) in making any
determination as to











Executive Severance Plan, effective October 16, 2019
                                 7



--------------------------------------------------------------------------------





Cause or Good Reason. The failure to mention any other determination of the Plan
Administrator or its designee under the Plan in the foregoing sentence shall not
be interpreted to suggest that such other determination is subject to fiduciary
responsibilities; such responsibilities shall be imposed only under applicable
law.




6.
Miscellaneous



6.1.
Severance Benefits under this Plan shall be paid from the general assets of
Tiffany or an Employer, and the funds for the payment of such Severance Benefits
shall remain subject to the claims of the general creditors of Tiffany or such
Employer in the event of insolvency. This Plan is intended to be an “employee
welfare benefit plan” as defined in Section 3(1) of ERISA, maintained primarily
for the purpose of providing benefits for a select group of management or highly
compensated employees.



6.2.
All records of the Plan shall be kept on the basis of a fiscal year ending
January 31.



6.3.
Tiffany’s Corporate Secretary, as appointed by the Parent Board from time to
time, is appointed the agent for service of legal process for the Plan. Legal
process may be served at the following address: Tiffany & Co., 200 Fifth Avenue,
New York, NY 10010 Attn: Legal Department. Any other communications with respect
to the Plan should be sent to Tiffany & Co., 200 Fifth Avenue, New York, 10010,
Attn: Senior Vice President, Chief Human Resources Officer.



6.4.
In the event that any provision of this Plan shall be declared illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.



6.5.
The section headings and numbers are included for convenience of reference only
and are not to be taken as limiting or extending the meaning of any of the terms
and provisions of this Plan. Whenever appropriate, words used in the singular
shall include the plural and the plural may be read as the singular. When used
herein the masculine gender includes the feminine gender and the feminine gender
includes the masculine; the neuter gender includes both the masculine and the
feminine.



6.6.
The adoption of this Plan does not create a contract of employment, express or
implied, with respect to any Employee. Nothing in this Plan is intended to limit
or modify an Employee’s right to terminate his or her employment with Employer,
or an Employer’s right to terminate the employment of an Employee, in each case
at any time, for any reason or no reason and with or without prior notice, to
the extent permitted by applicable law and any Employment Agreement.



6.7.
The payment or provision of any benefit under this Plan shall not constitute or
be deemed to constitute an extension of the Senior Officer’s period of
employment with an Employer beyond his or her Termination Date for any purpose,
including but not limited to for the purpose of further vesting or accruals
under any retirement plan, any stock option or













Executive Severance Plan, effective October 16, 2019
                                 8



--------------------------------------------------------------------------------





restricted stock unit terms, agreements or plans, any bonus agreement or plan,
or any vacation plan or policy.


6.8.
This Plan shall not limit Tiffany or its Affiliates with respect to the
provision of additional severance benefits.



6.9.
Nothing stated in this Plan shall be interpreted to grant any Senior Officer any
right to a bonus, incentive or other contingent payment to be made in respect of
any fiscal or calendar year in which a termination of employment takes place,
except as expressly stated in Section 3 above.



6.10.
Neither the Plan Administrator nor any designee thereof shall be liable to any
person for any action taken or omitted in connection with the administration of
this Plan unless attributable to fraud or willful misconduct; and Tiffany shall
not be liable to any person for such action or inaction unless attributable to
fraud or willful misconduct on the part of a director, officer or Employee of
Tiffany.



6.11.
All amounts paid under this Plan will be subject to applicable federal, state
and local withholding taxes. For the avoidance of doubt, in no event shall a
Senior Officer be entitled under this Plan to a gross up from Tiffany to cover
any tax, including without limitation the excise tax imposed by Section 4999 of
the Code and interest or penalties with respect to such excise tax, to which
such Senior Officer may be subject as a result of or in connection with the
payment of Severance Benefits under this Plan.



6.12.
The Plan is intended to comply with Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A. Payments provided
under the Plan may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under the Plan that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
payment provided under the Plan shall be treated as a separate payment. Any
payments to be made under the Plan upon a termination of employment shall only
be made upon a Separation from Service. Notwithstanding the foregoing, Tiffany
makes no representations that the payments provided under the Plan comply with
Section 409A and in no event shall Tiffany be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by or on
behalf of a Senior Officer on account of non-compliance with Section 409A.
Notwithstanding anything herein to the contrary, if, on the Termination Date, a
Senior Officer is a Specified Employee, and the deferral of any payments
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under Section
409A, then Tiffany will defer such payments until the date that is the first
business day of the seventh month following the Termination Date (or the
earliest date as is permitted under Section 409A). Notwithstanding any provision
of this Plan to the contrary, in no event shall the timing of a Senior Officer’s
delivery of a Release,



















Executive Severance Plan, effective October 16, 2019
                                 9



--------------------------------------------------------------------------------





directly or indirectly, result in the Senior Officer designating the calendar
year of payment of an amount subject to Section 409A, and if payment of such
amount could be made in more than one taxable year, based on timing of the
delivery of a Release, payment shall be made in the later taxable year.
 




























































































Executive Severance Plan, effective October 16, 2019
                                 10



--------------------------------------------------------------------------------





Appendix I - Definitions


“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.


“Cause” shall mean termination of an Employee’s employment which is the result
of:


(i)
The Employee’s conviction or plea of guilty or nolo contendere to a felony or
any other crime involving financial impropriety or moral turpitude or which
would tend to subject Parent, Employer or any Affiliate of Parent or Employer to
public criticism or to materially interfere with such Employee’s continued
employment;



(ii)
The Employee's willful and material violation of (A) Parent’s Business Conduct
Policy - Worldwide or (B) Parent’s Code of Business and Ethical Conduct for
Directors, the Chief Executive Officer, the Chief Financial Officer and All
Other Officers of the Company, in each case as such policy may be amended from
time to time;



(iii)
The Employee’s willful failure, or willful refusal, to substantially perform or
attempt to substantially perform his or her duties or all such proper and
achievable directives issued by such Employee’s manager or the Parent Board
(other than any such failure resulting from incapacity due to physical or mental
illness, any such actual or anticipated failure resulting from a resignation for
Good Reason, or any such refusal made in good faith because such Employee
believes such directives to be illegal, unethical or immoral), provided such
Employee receives written notice demanding substantial performance and fails to
comply within ten business days of such demand;



(iv)
The Employee’s gross negligence in the performance of such Employee’s duties and
responsibilities that is materially injurious to Parent, Employer or any
Affiliate of Parent or Employer;



(v)
The Employee’s willful breach of any material obligation that the Employee has
to Parent, Employer or any Affiliate of Parent or Employer under any written
agreement with Parent, Employer or such Affiliate;



(vi)
The Employee's fraud, dishonesty, or theft with regard to Parent, Employer or
any Affiliate of Parent or Employer; and



(vii)
The Employee’s failure to reasonably cooperate in any investigation of alleged
misconduct by such Employee or by any other Employee.













Executive Severance Plan, effective October 16, 2019
                                 11



--------------------------------------------------------------------------------







For purposes of the foregoing, no act or failure to act on the Employee’s part
shall be deemed “willful” unless done, or omitted to be done, by such Employee
in bad faith toward, or without reasonable belief that his or her action or
omission was in the best interests of, Parent, Employer or any Affiliate of
Parent or Employer.


“Change in Control” shall mean the occurrence of any of the following:


(i)
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding (a) Parent or any of its Affiliates, (b) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (c) an underwriter temporarily holding securities pursuant to an
offering of such securities, (d) a corporation owned, directly or indirectly by
stockholders of Parent in substantially the same proportions as their ownership
of Parent, or (e) any surviving or resulting entity or ultimate parent entity
resulting from a reorganization, merger, consolidation or other corporate
transaction referred to in clause (iii) below that does not constitute a Change
in Control under clause (iii) below) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Parent representing thirty-five percent (35%) or more of the
combined voting power of Parent’s then outstanding securities entitled to vote
in the election of directors of Parent;



(ii)
If the individuals who, as of March 16, 2016, constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Parent Board, provided that any person becoming a director
subsequent to such date whose election, or nomination for election by the
Parent’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board;



(iii)
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to the consummation of such transaction
would not, immediately after the consummation of such transaction, own more than
fifty percent (50%) of the combined voting power of the surviving or resulting
Person or ultimate parent entity resulting from such transaction, as the case
may be; or

 
(iv)
Assets representing fifty percent (50%) or more of the consolidated assets of
Parent and its subsidiaries are sold, liquidated or distributed in a transaction
(or series of transactions within a twelve (12) month period), other than such a
sale or disposition immediately after which such assets will be owned directly
or indirectly by the stockholders of Parent in substantially the same
proportions as their ownership of the common stock of Parent immediately prior
to such sale or disposition.



    “Claim” shall have the meaning set out in Section 4.2.
















Executive Severance Plan, effective October 16, 2019
                                 12



--------------------------------------------------------------------------------





“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor act or provisions thereto.


“Committee” shall mean the Compensation Committee of the Parent Board and/or the
Stock Option Subcommittee thereof.
    
“Covenants” shall have the meaning provided in Section 2.2.


“Employee” shall mean an employee of Parent or an Affiliate of Parent.


“Employee Incentive Plan” shall mean the Tiffany & Co. 2005 Employee Incentive
Plan; or the 2014 Employee Incentive Plan or any replacement or successor plan,
in each case as such plan may be amended from time to time.


“Employer” shall mean, with respect to any Employee, the Affiliate of Parent
that employs such Senior Officer (or, if Parent is the Senior Officer’s
employer, then it shall mean Parent).
    
“Employment Agreement” shall mean a written agreement or offer letter between a
Senior Officer and an Employer.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor act or provisions thereto.    


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor act or provisions thereto.


“Executive Life Insurance Policy” means a whole life insurance policy provided
to a Senior Officer by Tiffany prior to his or her Termination Date.


“Fiscal Year” shall mean each 12-month period ending January 31.


“Good Reason” shall mean any one or more of the following actions taken without
an Employee’s consent:


(i)
a material adverse change in such Employee’s duties or responsibilities (other
than such a change during a period of incapacity due to physical or mental
illness);



(ii)
a failure of any successor to Employer or Parent (whether direct or indirect and
whether by merger, acquisition, consolidation, asset sale or otherwise) to
assume in writing any obligations arising out of any agreement between Employer
or Parent and such Employee;



(iii)
any other action or inaction that constitutes a material breach by Employer or
Parent of any agreement between Participant and such Employee. For the avoidance
of doubt, any payout of an Incentive Award or annual bonus for a given Fiscal
Year which is less than the target shall not constitute Good Reason, provided
that such lower payout is based upon the failure to meet pre-determined
performance goals







Executive Severance Plan, effective October 16, 2019
                                 13



--------------------------------------------------------------------------------





or a good faith determination by Employer or the Committee that Parent’s
financial performance or such Employee’s personal performance did not warrant a
greater payout;


(iv)
Parent’s failure to comply with the terms of any equity award granted to or
required by contract to be granted to such Employee; or



(v)
the relocation of Employer’s office where such Employee was based to a location
more than fifty (50) miles away, or should Employer require such Employee to be
based more than fifty (50) miles away from such office (except for required
travel on Employer’s business to an extent substantially consistent with
Employee’s customary business travel obligations in the ordinary course of
business).



Notwithstanding the foregoing, the Employee must give written notice to the
Corporate Secretary of Parent of the occurrence of an event or condition that
constitutes Good Reason no later than 90 days following the occurrence of such
event or condition, and Employer shall have 30 days from the date on which such
written notice is received to cure such event or condition.  If Employer is able
to cure such event or condition within such 30-day period (or any longer period
agreed upon in writing by Employee and Employer), such event or condition shall
not constitute Good Reason hereunder.  If Employer fails to cure such event or
condition, such Employee’s termination for Good Reason shall be effective
immediately following the end of such 30-day cure period (or any such longer
period agreed upon in writing by Employee and Employer).


“Health Insurance Benefit Period” shall have the meaning provided in Section
3.1.4.


“Incentive Award” means a cash award made under the Employee Incentive Plan,
payment of which is contingent upon Tiffany’s fiscal performance, individual
performance or a combination of both.
        
“Incumbent Board” shall have the meaning provided in sub-section (ii) of the
definition entitled “Change in Control.”


“Parent” shall mean Tiffany & Co., a Delaware corporation.


“Parent Board” shall mean the Board of Directors of Parent.


“Pending Year” shall have the meaning provided in Section 3.1.2.
    
“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Plan” shall mean this Tiffany & Co. Executive Severance Plan.


“Plan Administrator” shall mean the individual or committee appointed to
administer the Plan pursuant to Section 5.3.














Executive Severance Plan, effective October 16, 2019
                                 14



--------------------------------------------------------------------------------





“Qualifying Termination” shall have the meaning provided in Section 2.1.


“Release” shall mean a written waiver and general release of claims given by a
Senior Officer that (a) releases Parent, its current or former Affiliates, their
present or former officers, directors or employees, any employee benefit plans
of Parent or an Affiliate, any trusts and other funding vehicles established in
connection with any such plans, and any current and former members of committees
established under the terms of any such plans (collectively, “Releasees”), and
(b) covers any and all claims that such Senior Officer may have against any of
the Releasees, including without limitation, known and unknown claims arising
out of, or in any way connected with the following: such Senior Officer’s
employment by Employer prior to the date of such waiver and release, departure
from employment or the manner in which it was communicated or handled, or
treatment by the Releasees prior to the date of the agreement; any damages
(emotional or physical, to reputation or otherwise) that such Senior Officer may
have suffered prior to the date of such waiver and release; and any claims in
the nature of discrimination on the basis of age, disability, citizenship, sex,
race, religion, marital status, nationality, sexual orientation or any other
basis whatsoever, including rights that such Senior Officer may have under state
or federal law providing for paid or unpaid leave or to address claims of
retaliation for the exercise of any legally protected right; (c) provided,
however, that such waiver and release shall not extend to claims that are not
permitted to be released under applicable law, or claims for vested benefits
under this Plan or other any retirement, welfare or equity compensation plan.


“Release Effective Date” shall mean, with respect to a Release duly executed by
a Senior Officer, the later of (a) the date such duly executed Release is timely
delivered to Tiffany, and (b) if the Release provides a right of revocation, the
date such right of revocation may no longer be exercised by such Senior Officer.
For purposes of the foregoing, a Release will be “timely delivered” if delivered
to Tiffany in the manner, to the address, and within the time period instructed
in the Release or as otherwise communicated in writing to such Senior Officer.


“Salary Continuation Benefit” shall have the meaning provided in Section 3.1.2.


“Section 409A” shall have the meaning set out in Section 6.11.


“Senior Officer” shall have the meaning provided in Section 2.1.


“Separation from Service” shall mean a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).


“Severance Benefits” shall have the meaning provided in Section 3.1.


“Severance Period” shall have the meaning provided in Section 3.1.1.


“Specified Employee” shall mean a “specified employee” as defined in Code
Section 409A(a)(2)(B)(i).
    
“Termination Date” shall mean the first day on which an Employee’s employment
with an Employer terminates for any reason; provided that a termination of
employment shall not be deemed to occur by reason of a transfer of employment
between Employers unless such transfer otherwise








Executive Severance Plan, effective October 16, 2019
                                 15



--------------------------------------------------------------------------------





effects a Qualifying Termination; and further provided that such employment
shall not be considered terminated while such Employee is on a leave of absence
approved by the Employer or required by applicable law. For purposes of this
Plan, if, as a result of a sale or other transaction (other than a sale or other
transaction that constitutes or effects a Change in Control), Employer ceases to
be an Affiliate of Parent and the Employee’s employment is not transferred to
another Employer, the occurrence of such transaction shall be treated as the
Termination Date, and the Employee’s employment will be deemed to have been
involuntarily terminated without Cause.


“Tiffany” shall have the same meaning as “Parent.”




Executive Severance Plan, effective October 16, 2019
                                 16

